Name: Commission Regulation (EC) No 1578/2001 of 1 August 2001 determining the sensitive production areas and/or the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobacco
 Type: Regulation
 Subject Matter: agricultural structures and production;  consumption;  plant product;  production;  Europe
 Date Published: nan

 Avis juridique important|32001R1578Commission Regulation (EC) No 1578/2001 of 1 August 2001 determining the sensitive production areas and/or the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobacco Official Journal L 209 , 02/08/2001 P. 0013 - 0013Commission Regulation (EC) No 1578/2001of 1 August 2001determining the sensitive production areas and/or the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobaccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 1336/2000(2), and in particular Article 14a thereof,Whereas:(1) Under Article 34(2) of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 1441/2001(4), the Commission must determine, on the basis of proposals from the Member States, which sensitive production areas and/or groups of high-quality varieties, up to a maximum of 25 % of each Member State's guarantee threshold, are to be exempt from application of the quota buyback programme.(2) At the request of some Member States, these groups of high-quality varieties should be determined.(3) Because Article 35(2) of Regulation (EC) No 2848/98 stipulates that the Member State must make public its intention to sell from 1 September so that other producers may buy the quota before it is actually bought back, this Regulation must apply from 31 August 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1The quantities of groups of high-quality varieties exempt from quota buyback for the 2001 harvest are as follows:in Portugal:>TABLE>in France:>TABLE>Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 31 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 August 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 154, 27.6.2000, p. 2.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 193, 17.7.2001, p. 5.